Case 1:20-cv-04825-RRM-RLM Document 1 Filed 10/08/20 Page 1 of 7 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 TRUSTEES OF THE PAVERS AND ROAD BUILDERS
 DISTRICT COUNCIL WELFARE, PENSION, ANNUITY
 AND APPRENTICESHIP, SKILL IMPROVEMENT AND
 SAFETY FUNDS and THE HIGHWAY, ROAD AND
 STREET CONSTRUCTION LABORERS LOCAL UNION
 1010,
                                                                     20 CV ____________
                                                       Plaintiffs,

                            -against-
                                                                     COMPLAINT
 USA ROOFING COMPANY CORP. and FIDELITY AND
 DEPOSIT COMPANY OF MARYLAND,

                                                     Defendants.



        Plaintiffs, by and through their attorneys, Virginia & Ambinder, LLP, as and for their

Complaint, respectfully allege as follows:

                                PRELIMINARY STATEMENT

        1.     This is a civil action pursuant to section 502(a)(3) and 515 of the Employee

Retirement Income Security Act, as amended, 29 U.S.C. §§ 1132(a)(3), 1145 (“ERISA”), section

301 of the Labor Management Relations Act of 1947, 29 U.S.C. § 185 (“LMRA”), and section

220-g of the New York Labor Law (“NYLL”), to recover delinquent employer contributions to a

group of employee benefit plans and to recover delinquent contributions pursuant to a payment

bond.

                                JURISDICTION AND VENUE

        2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367,

and 29 U.S.C. §§ 185 and 1132(e)(1).

        3.     Venue is proper in this judicial district pursuant to 29 U.S.C. § 1132(e)(2) because

the Funds (as defined below) reside or may be found in this district.
Case 1:20-cv-04825-RRM-RLM Document 1 Filed 10/08/20 Page 2 of 7 PageID #: 2




                                        THE PARTIES

       4.      Plaintiffs Trustees of the Pavers and Road Builders District Council Welfare,

Pension, Annuity and Apprenticeship, Skill Improvement and Safety Funds (the “Funds”) are

employer and employee trustees of multiemployer labor-management trust funds organized and

operated in accordance with section 302(c) of the LMRA, 29 U.S.C § 186(c). The Funds are

employee benefit plans within the meaning of section 3(3) of ERISA, 29 U.S.C § 1002(3), and are

administered at 17-20 Whitestone Expressway, Suite 200, Whitestone, New York 11357.

       5.      Plaintiffs the Highway, Road and Street Construction Laborers Local Union 1010

(the “Union”) is a labor organization within the meaning of Section 301 of the LMRA, 29 U.S.C

§ 185, and represents employees in an industry affecting commerce as defined in Section 502 of

the LMRA, 29 U.S.C. § 142, and Section 3(4) of ERISA, 29 U.S.C. § 1002(4). The Union

maintains its principal place of business at 17-20 Whitestone Expressway, Suite 200, Whitestone,

New York 11357.

       6.      Defendant USA Roofing Company Corp. (“USA Roofing”) is a domestic business

corporation incorporated in and authorized to conduct business in the State of New York, with its

principal place of business located at 149 34th Street, Brooklyn, New York 11232.

       7.      Defendant Fidelity and Deposit Company of Maryland (“Fidelity”) (together with

Minelli, the “Defendants”) is a corporation authorized to do business within the insurance industry

in the State of New York. Fidelity has a statutory home office located at 600 Red Brook Blvd.,

Suite 600, Owings Mills, Maryland 21117, and its principal place of business is located at 1400

American Lane, Schaumburg, Illinois 60196.

                                  STATEMENT OF FACTS

       8.      At all relevant times, USA Roofing was a party to or otherwise bound by a

collective bargaining agreement (“CBA”) with the Union.


                                                    2
Case 1:20-cv-04825-RRM-RLM Document 1 Filed 10/08/20 Page 3 of 7 PageID #: 3




       9.      The CBA required USA Roofing to make specified hourly contributions to the

Funds in connection with all work performed in the trade and geographical jurisdiction of the

Union (“Covered Work”).

       10.     USA Roofing failed to remit all required contributions to the Funds in connection

with Covered Work it performed on the project titled “Borough of Manhattan Community

College,” Contract No. 2883009999, located at 199 Chambers Street, New York 10007 (the

“Project”), for the period of at least September 1, 2019 through March 28, 2020. J&N Construction

Group Corp. was the general contractor that subcontracted work to USA Roofing on the Project.

       11.     Based on the Funds’ calculations, USA Roofing owes contributions of at least

$80,835.23 for work performed by USA Roofing’s employees on the Project for the period

September 1, 2019 through March 28, 2020.

       12.     Fidelity issued payment bond no. 9294052 (the “Payment Bond”) guaranteeing

payment of all wages and benefits owed by J&N Construction Group Corp. and its subcontractors,

including USA Roofing, in connection with work performed on the Project.

       13.     By issuing the Payment Bond, Fidelity assumed liability for the payment of all

contributions owed by USA Roofing in connection with work they performed on the Project.

                  FIRST CLAIM FOR RELIEF AGAINST USA ROOFING
                        Unpaid Contributions Under 29 U.S.C. § 1145

       14.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       15.     Section 515 of ERISA, 29 U.S.C. § 1145, provides that employers “obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall . . . make such contributions in accordance with the terms

and conditions of such plan or such agreement.”



                                                     3
Case 1:20-cv-04825-RRM-RLM Document 1 Filed 10/08/20 Page 4 of 7 PageID #: 4




       16.     The CBA requires that USA Roofing make contributions to Plaintiffs for all

Covered Work it performed on the Project.

       17.     Pursuant to the CBA and ERISA sections 502(a)(3), 502(g)(2) and 515, 29 U.S.C.

§§ 1132(a)(3), (g)(2) and 29 U.S.C. § 1145, USA Roofing is liable to Plaintiffs for: (1) unpaid

contributions in the amount of at least $80,835.23; (2) reasonable attorneys’ fees, and collection

costs incurred by Plaintiffs in this action; and (3) such other legal or equitable relief as the Court

deems appropriate.

                    SECOND CLAIM FOR RELIEF AGAINST USA ROOFING
                  Violation of Collective Bargaining Agreement Under 29 U.S.C. § 185

       18.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       19.     Section 301 of the LMRA, 29 U.S.C. § 185, authorizes the Plaintiffs, as third-party

beneficiaries to the CBA, to file a federal lawsuit regarding an employer’s violation of that CBA.

       20.     USA Roofing violated the terms of the CBA when it failed to make all contributions

due and owing for work it performed on the Project.

       21.     As a result of USA Roofing’s violation, Plaintiffs are entitled to damages and other

equitable relief pursuant to section 301 of the LMRA, 29 U.S.C. § 185.

                      THIRD CLAIM FOR RELIEF AGAINST DEFENDANTS
                                  Violation of NYLL § 220-g

       22.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       23.     New York Labor Law § 220-g provides that an employee that furnished labor to

either the contractor or subcontractor may bring an action to recover unpaid wages and




                                                      4
Case 1:20-cv-04825-RRM-RLM Document 1 Filed 10/08/20 Page 5 of 7 PageID #: 5




supplements, including interest, against the contractor, subcontractor-employer or bonding

company.

       24.     As supplemental benefit funds entitled to receive payments of supplemental

benefits on behalf of USA Roofing’s employees, Plaintiffs are entitled to recover any

underpayments for work performed by said employees on the Project.

       25.     As a subcontractor-employer on the Project, USA Roofing is liable to Plaintiffs for

any unpaid benefit contributions in connection with Covered Work performed on the Project.

       26.     By issuing the Payment Bond, Fidelity assumed joint and several liability with USA

Roofing for any and all benefit contributions owed by USA Roofing in connection with Covered

Work its employees performed on the Project.

       27.     USA Roofing failed to make supplemental benefit payments to Plaintiffs for work

performed by its employees on the Project.

       28.     In accordance with NYLL § 220-g, this action has been brought within one year of

the date of the last alleged underpayment.

       29.     Therefore, Defendants are required to make payment to the Plaintiffs for the

contributions due and owing by USA Roofing, plus interest, on the Project.

                   FOURTH CLAIM FOR RELIEF AGAINST FIDELITY
                            Common Law Claim Against the Bond

       30.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       31.     Fidelity issued a common-law bond on the Project.

       32.     Pursuant to the common-law bond, Fidelity guaranteed the payment of benefits to

USA Roofing’s employees on the Project and thereby assumed joint and several liability with USA




                                                     5
Case 1:20-cv-04825-RRM-RLM Document 1 Filed 10/08/20 Page 6 of 7 PageID #: 6




Roofing to pay any and all benefits due and owing as a result of USA Roofing’s failure to pay

benefits for work performed on the Project.

       33.      USA Roofing failed to make all required payments to Plaintiffs for work performed

by its employees on the Project.

       34.      Therefore, under the common-law bond and pursuant to the principles of common-

law suretyship, Fidelity is required to make payment to the Plaintiffs for all contributions due and

owing by USA Roofing, plus interest, on the Project.

       WHEREFORE, Plaintiffs respectfully request that this Court:

           i.   Award judgment in favor of Plaintiffs and against USA Roofing for its failure to

                pay Plaintiffs all contributions required by the CBA and/or for its failure to pay

                Plaintiffs all contributions owed on the Project;

          ii.   Award judgment in favor of Plaintiffs and against USA Roofing for its failure to

                pay all contributions owed on the Project in the amount of at least $80,835.23;

         iii.   Order USA Roofing to pay Plaintiffs all delinquent contributions, interest on the

                unpaid contributions, liquidated damages, attorneys’ fees, and collection costs

                incurred by Plaintiffs in connection with the Project;

         iv.    Award judgment in favor of Plaintiffs and against Fidelity for the amount of all

                contributions owed by USA Roofing for work they performed on the Project, plus

                interest; and

          v.    Award Plaintiffs such other and further relief as the Court deems just and proper.




                                                     6
Case 1:20-cv-04825-RRM-RLM Document 1 Filed 10/08/20 Page 7 of 7 PageID #: 7




Dated: New York, New York                     Respectfully submitted,
       October 8, 2020
                                              VIRGINIA & AMBINDER, LLP

                                        By:           /s/
                                              Charles R. Virginia, Esq.
                                              Adrianna R. Grancio, Esq.
                                              40 Broad Street, 7th Floor
                                              New York, NY 10004
                                              Tel: (212) 943-9080
                                              agrancio@vandallp.com
                                              Attorneys for Plaintiffs




                                        7
